Citation Nr: 1541119	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-09 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a nasal deformity and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.  Jurisdiction over the case was subsequently returned to the RO in Los Angeles, California.  

The record before the Board consists of the Veteran's paper claims file and electronic records included within Virtual VA and the Veterans Benefits Management System.

The reopened claim for service connection for a nasal deformity is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A January 1975 rating decision denied service connection for a nasal deformity; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a nasal deformity.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a nasal deformity.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim for service connection for a nasal deformity was initially denied in a January 1975 rating decision based, in part, on the absence of evidence of a fracture of the nose or breathing difficulty shown in the Veteran's service treatment records.  The RO acknowledged that the Veteran was seen in service for treatment of a skin tag on his right nostril but ultimately determined that the claimed condition "more or less" represented a congenital deformity.  The Veteran was notified of the decision and his appellate rights but did not appeal the decision or submit any pertinent evidence within the appeal period.

At the time of the January 1975 rating decision, the evidence of record included an August 1974 VA treatment record reflecting the Veteran's report of having sustained a nasal deformity due to having been hit in the nose by the butt of a rifle approximately three years prior.  In acknowledging this reported injury, the examiner stated that the Veteran's condition probably, to some degree, represented a congenital deformity as well.

Evidence submitted subsequent to the January 1975 rating decision includes the Veteran's lay statements further explaining the claimed in-service injury of his nose.  In a January 2014 written statement, he relayed that he was hit in nose by the butt of a rifle during training.  He stated that although the trauma caused a bump on his nose and a nose bleed, he was not sent to the infirmary because his nose was not broken, which he stated explained why there was no record made of the incident.  

The Board finds that the Veteran's January 2014 lay statement is new and material as it provides a more detailed account of his in-service injury.  Here, the Board points out that new and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This evidence is presumed credible and raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.   Accordingly, reopening of this claim is in order.

ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a nasal deformity is granted.


REMAND

Having reopened the claim for service connection for a nasal deformity, the Board finds that additional development is needed prior to reaching a decision in this case.  Given the Veteran's competent testimony of having sustained an injury of his nose during active duty, his in-service nasal treatment, and in light of the fact that he has not yet been afforded a VA examination, a remand is needed in order to afford the Veteran a VA examination to determine the etiology of the claimed disorder.  

While on remand, the RO or the Appeals Management Center (AMC) must obtain all outstanding VA and private medical evidence pertinent to the claim.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of all necessary records development, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of the claimed nasal disorder.  All pertinent evidence of record must be made available and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that any nasal deformity present during the period of the claim originated in or is otherwise etiologically related to the Veteran's active service.  In this regard, the examiner should discuss and consider the Veteran's competent lay statements of having incurred a nasal injury from being it in the nose by the butt of a rifle during service and assume that he is a reliable historian.  The examiner must also discuss and consider the August 1974 VA opinion regarding the Veteran's in-service injury and a possible congenital nasal deformity. 

A complete rationale for each proffered opinion must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the reopened claim on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  	
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


